            Case 3:17-cv-00849-VC Document 95 Filed 11/26/18 Page 1 of 5



     UNITED STATES DISTRICT COURT FOR THE NORTHERN DIS
                          OF CALIFORNIA
                                                                           262018

THOMAS IGLESIAS, individually
and on behalf of all others similarly
situated,                                    Case No. 3:17-cv-00849-VC
                                             CLASS ACTION
            Plaintiff,

V.



FERRARA CANDY CO., and
DOES 1 through 10, inclusive.


        Defendants.


                         NOTICE OF APPEAL


                                              Patrick S. Sweeney, Pro Se
                                              2672 Mutchler Road
                                              Telephone: (424)-488-4383
                                              Madison, WI 53711
                                              patrickshanesweeney@gmail.com
Case 3:17-cv-00849-VC Document 95 Filed 11/26/18 Page 2 of 5
Case 3:17-cv-00849-VC Document 95 Filed 11/26/18 Page 3 of 5
Case 3:17-cv-00849-VC Document 95 Filed 11/26/18 Page 4 of 5
17-cv-00849-VC Document 95 Filed 11/26/18 Pag
